
	
		I
		111th CONGRESS
		1st Session
		H. R. 3965
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Ms. Speier (for
			 herself, Mr. Towns,
			 Mrs. Maloney,
			 Mr. Foster,
			 Ms. Kaptur,
			 Mr. Driehaus,
			 Ms. Watson,
			 Mr. Cummings, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To require full and complete public disclosure of the
		  terms of home mortgages held by Members of Congress.
	
	
		1.Requiring Mortgage
			 DisclosureSection
			 102(a)(4)(A) of the Ethics in Government Act of 1978 (5 U.S.C. App) is amended
			 by inserting after spouse the following: , except that
			 this exception shall not apply to a reporting individual described in section
			 101(f)(9).
		
